DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 8-13 in the reply filed on November 30, 2021 is acknowledged.  Claims 1-7 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monnerie (US 2007/0116928).
Claim 8: Monnerie discloses a forming fabric for the production of textured nonwoven products.  The fabric (10) comprises a woven reinforcement member (web forming surface 25) and a pattern or grid of impermeable material (20) fastened thereto.  See paragraph [0032] and see Figure 1.   The impermeable material may take the shape of tiles, see Figures 2, 3A and 3E.   In the instance of Figure 3E, the top edges are beveled, creating regularly spaced protuberances in the Z-direction.  The tiles are fastened to the reinforcement member by fastening elements that include coatings, adhesive, stitching, or velcro.  See paragraph [0034].  This forming fabric is equivalently the claimed deflection member.
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Monnerie (US 2007/0116928).
The forming fabric of Monnerie as it applies to the deflection member of claim 8 is described above.  
Claim 11: The fabric has gaps (35) between the impermeable material forming the tiles as shown in Figures 1 and 2, see paragraphs [0034] and [0035].  Monnerie teaches that the width of the gaps is dependent on the width of the impermeable material that is attached or applied to the surface of the belt 25.  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention that various sizes and shapes of individual nonwoven sheets, within the dimensions of the forming fabric, can be manufactured by varying the size and/or shape of the pattern or grid formed on the fabric surface by the impermeable material, including the gaps therebetween.  Where the general conditions of a claim are disclosed in the prior art, and the only difference between the prior art and the claims is a recitation of dimensions of the 
Claim 12: Monnerie does not teach that the tiles (or protuberances of impermeable material) of the belt are additively manufactured.  However, claim 12 is a product-by-process claim.  Thermoplastic materials for the protuberances of Monnerie are disclosed in paragraphs [0021] and [0037].  The protuberances are made by coating, extrusion, or deposition.  It is noted that thermoplastic materials are disclosed in the instant specification for the claimed tiles.  That the claimed tiles can alternatively be additively manufactured is merely another process for making the same tiles.  Even though product-by-process claims are limited by and defined by the process, the determination of patentability is based on the product itself.  Accordingly, because the tiles of claim 12 are the same as the tiles of Monnerie, the claims are unpatentable over Monnerie even though the tiles are made by a different process.  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claim 13 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,676,865. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A.	Claims 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, and 7, respectively, of U.S. Patent No. 10,676,865.  Although the claims at issue are not identical, they are not patentably distinct from each other, because claim 8 is anticipated by patent claim 1, claim 9 is anticipated by patent claim 2, claim 10 is anticipated by patent claim 3, claim 11 is anticipated by patent claim 5, and claim 12 is anticipated by patent claim 7.
  
B.	Claims 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 14-16, and 11, respectively, of U.S. Patent No. 10,865,521.  Although the claims at issue are not identical, they are not patentably distinct from each other, because claim 8 is anticipated by patent claim 10, claim 9 is anticipated by patent claim 14, 

C.	Claims 8, 9, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 17, 18, and 11, respectively, of U.S. Patent No. 10,683,614.  Although the claims at issue are not identical, they are not patentably distinct from each other, because claim 8 is anticipated by patent claim 10, claim 9 is anticipated by patent claim 17, claim 11 is anticipated by patent claim 18, and claim 12 is anticipated by patent claim 11.

D.	Claims 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 14-16, respectively, of U.S Patent No. 10,815,618. Although the claims at issue are not identical, they are not patentably distinct from each other, because claim 8 is anticipated by patent claim 9, claim 9 is anticipated by patent claim 14, claim 10 is anticipated by patent claim 15, and claim 11 is anticipated by patent claim 16. 

E.	Claims 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 18-20, and 14, respectively, of U.S. Patent No. 10,844,539. Although the claims at issue are not identical, they are not patentably distinct from each other, because claim 8 is anticipated by patent claim 13, claim 9 is anticipated by patent claim 18, claim 10 is anticipated by patent claim 19, claim 11 is anticipated by patent claim 20, and claim 12 is anticipated by patent claim 14.

F.	Claim 8-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 18, 19, 20, and 14, respectively, of copending Application No. 17/092,670 (reference claims).  Although the claims at issue are not identical, they are not patentably distinct from each other, because claim 8 is anticipated by reference claim 13, claim 9 is anticipated by reference claim 18, claim 10 is anticipated by reference claim 19, claim 11 is anticipated by reference claim 20, and claim 12 is anticipated by reference claim 14.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/Eric Hug/Primary Examiner, Art Unit 1748